UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Long/Short Equity Fund July 31, 2013 (Unaudited) Common Stocks76.2% Shares Value ($) Automobiles & Components.6% Delphi Automotive 2,730 Banks4.1% BNP Paribas 3,320 214,810 DNB 10,570 176,053 KeyCorp 16,430 201,925 Nordea Bank 17,320 219,352 Regions Financial 21,120 211,411 Capital Goods.4% Alstom 3,090 Consumer Durables & Apparel1.9% Michael Kors Holdings 2,650 a 178,451 PVH 1,130 148,923 Under Armour, Cl. A 2,190 a 147,015 Consumer Services1.3% Las Vegas Sands 2,760 153,373 Starbucks 2,500 178,100 Diversified Financials6.8% American Express 2,660 196,228 Ameriprise Financial 2,280 202,920 Bank of America 15,500 226,300 BlackRock 660 186,094 CBOE Holdings 5,050 253,005 Eaton Vance 4,650 188,185 IntercontinentalExchange 1,260 a 229,887 Waddell & Reed Financial, Cl. A 4,260 217,516 Energy5.7% Anadarko Petroleum 1,730 153,140 Cameron International 2,490 a 147,657 Eni 6,080 134,351 Ensco, Cl. A 2,610 149,657 EOG Resources 1,490 216,780 National Oilwell Varco 2,170 152,269 Noble Energy 3,420 213,716 Pioneer Natural Resources 1,680 259,997 Food & Staples Retailing1.3% CVS Caremark 2,090 128,514 Whole Foods Market 3,330 185,081 Food, Beverage & Tobacco4.8% Coca-Cola Enterprises 4,150 155,791 ConAgra Foods 3,720 134,701 Dean Foods 14,990 a 163,391 Mondelez International, Cl. A 5,840 182,617 PepsiCo 2,240 187,130 Philip Morris International 1,480 131,986 Toyo Suisan Kaisha 3,000 93,913 WhiteWave Foods, Cl. A 8,180 152,884 Health Care Equipment & Services3.6% Aetna 2,930 188,018 AmerisourceBergen 2,590 150,919 CareFusion 3,340 a 128,824 Catamaran 1,520 a 80,256 MEDNAX 1,410 a 137,362 Medtronic 1,870 103,299 Universal Health Services, Cl. B 1,680 117,516 Household & Personal Products.7% Avon Products 7,750 Insurance3.2% Allianz 970 151,240 Allstate 2,920 148,862 Hartford Financial Services Group 8,120 250,583 Lincoln National 6,040 251,687 Materials5.4% Cemex 155,600 179,322 Eastman Chemical 2,180 175,337 International Paper 4,090 197,588 LyondellBasell Industries, Cl. A 1,660 114,059 Monsanto 1,610 159,036 PPG Industries 1,120 179,693 Rio Tinto 2,880 148,876 Vulcan Materials 3,900 184,002 Media2.4% Comcast, Cl. A 3,480 156,878 DISH Network, Cl. A 3,550 158,507 News Corp., Cl. A 1,230 a 19,594 Twenty-First Century Fox 4,890 146,113 Viacom, Cl. B 1,740 126,620 Pharmaceuticals, Biotech & Life Sciences11.1% Actavis 1,150 a 154,410 Alexion Pharmaceuticals 1,600 a 185,968 Alkermes 2,870 a 96,375 Alnylam Pharmaceuticals 1,980 a 91,417 Amgen 1,570 170,015 Biogen Idec 850 a 185,410 Bristol-Myers Squibb 5,150 222,686 Celgene 1,070 a 157,140 Gilead Sciences 4,870 a 299,262 Illumina 1,950 a 155,649 Incyte 4,190 a 98,088 Isis Pharmaceuticals 3,140 a 90,589 PerkinElmer 2,490 84,884 Perrigo 1,670 207,731 Regeneron Pharmaceuticals 830 a 224,150 Sanofi, ADR 1,880 96,782 Vertex Pharmaceuticals 1,700 a 135,660 WuXi PharmaTech, ADR 4,850 a 107,670 Retailing2.8% Best Buy 5,580 167,902 Kohl's 1,870 99,073 Nordstrom 2,430 148,813 priceline.com 140 a 122,594 Urban Outfitters 3,590 a 152,790 Semiconductors & Semiconductor Equipment2.9% Applied Materials 9,070 147,932 Avago Technologies 4,960 181,933 Micron Technology 3,950 a 52,337 Texas Instruments 2,640 103,488 Xilinx 5,030 234,851 Software & Services4.0% Adobe Systems 3,230 a 152,714 Akamai Technologies 3,370 a 159,064 Cognizant Technology Solutions, Cl. A 1,370 a 99,174 Facebook, Cl. A 4,690 a 172,733 Google, Cl. A 110 a 97,636 LinkedIn, Cl. A 890 a 181,373 salesforce.com 2,810 a 122,937 Technology Hardware & Equipment6.7% Amphenol, Cl. A 1,280 100,557 Ciena 11,270 a 248,616 Cisco Systems 8,640 220,752 EMC 9,690 253,394 Ericsson, ADR 8,300 97,359 Finisar 10,110 a 195,426 JDS Uniphase 14,850 a 217,850 Juniper Networks 11,020 a 238,803 SanDisk 1,670 a 92,050 Telecommunication Services1.1% T-Mobile US 10,750 a Utilities5.4% CenterPoint Energy 7,460 185,157 Drax Group 20,710 202,106 DTE Energy 2,150 152,005 National Grid 15,930 190,598 NextEra Energy 2,510 217,391 Northeast Utilities 3,900 173,199 NRG Energy 8,100 217,242 Total Investments (cost $19,044,544) % Liabilities, Less Cash and Receivables % Net Assets % ADR - American Depository Receipts a Non-income producing security. At July 31, 2013, net unrealized depreciation on investments was $80,973 of which $91,957 related to appreciated investment securities and $172,930 related to depreciated investment securities. At July 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 11.1 Diversified Financials 6.8 Technology Hardware & Equipment 6.7 Energy 5.7 Materials 5.4 Utilities 5.4 Food, Beverage & Tobacco 4.8 Banks 4.1 Software & Services 4.0 Health Care Equipment & Services 3.6 Insurance 3.2 Semiconductors & Semiconductor Equipment 2.9 Retailing 2.8 Media 2.4 Consumer Durables & Apparel 1.9 Telecommunication Services 1.1 Consumer Services 1.3 Food & Staples Retailing 1.3 Household & Personal Products .7 Automobiles & Components .6 Capital Goods .4 † Based on net assets. STATEMENT OF INVESTMENTS Dreyfus Research Long/Short Equity Fund July 31, 2013 (Unaudited) Common Stocks54.4% Shares Value ($) Automobiles & Components.4% Gentex 4,010 Banks4.2% Banco Bilbao Vizcaya 18,660 176,700 Banco Santander 27,670 202,239 Comerica 3,570 151,868 EverBank Financial 9,820 152,406 First Republic Bank 3,870 167,145 Standard Chartered 8,770 203,390 Capital Goods.4% Sandvik 8,230 Consumer Durables & Apparel3.3% D.R. Horton 8,900 178,890 Lennar, Cl. A 5,250 177,817 NVR 170 a 157,352 PulteGroup 10,680 177,608 Ralph Lauren 700 127,442 Consumer Services1.8% Caesars Entertainment 4,620 a 74,197 Carnival 2,780 102,943 Chipotle Mexican Grill 330 a 136,049 Dunkin' Brands Group 3,060 132,192 Diversified Financials.7% Franklin Resources 3,640 Energy5.1% Cameco 7,600 154,353 Devon Energy 4,890 268,999 EXCO Resources 27,430 237,818 HollyFrontier 5,990 272,844 Neste Oil 8,370 121,261 Ultra Petroleum 10,240 a 221,696 Food & Staples Retailing1.5% Safeway 5,080 131,013 Sysco 3,610 124,581 United Natural Foods 1,990 a 116,614 Food, Beverage & Tobacco2.9% Constellation Brands, Cl. A 2,840 a 147,936 Flowers Foods 5,320 122,147 General Mills 2,890 150,280 Hain Celestial Group 1,990 a 145,190 Hormel Foods 3,470 146,955 Health Care Equipment & Services4.0% CONMED 3,740 122,672 DENTSPLY International 3,030 129,926 IDEXX Laboratories 510 a 49,975 Intuitive Surgical 360 a 139,680 Laboratory Corp. of America Holdings 1,260 a 121,892 Masimo 4,360 101,544 Patterson 3,210 131,257 Straumann Holding 490 72,925 Varian Medical Systems 1,870 a 135,575 Household & Personal Products.6% Estee Lauder, Cl. A 2,250 Insurance3.8% ACE 2,180 199,208 Aflac 3,280 202,310 Aon 3,010 203,175 Marsh & McLennan 4,800 200,976 Zurich Insurance Group 560 150,733 Materials3.5% Albemarle 2,500 155,025 Greif, Cl. A 3,730 206,344 Israel Chemicals 12,450 99,487 Mosaic 3,640 149,568 Potash Corporation of Saskatchewan 3,870 112,230 Yara International 3,410 153,117 Media1.4% DIRECTV 1,540 a 97,436 Time Warner 2,430 151,292 Time Warner Cable 880 100,382 Pharmaceuticals, Biotech & Life Sciences5.5% Auxilium Pharmaceuticals 4,100 a 75,276 Endo Health Solutions 3,030 a 116,534 Forest Laboratories 2,290 a 99,752 H Lundbeck 7,890 159,088 Ironwood Pharmaceuticals 8,380 a 102,571 Novo Nordisk, ADR 980 165,542 Qiagen 5,590 a 116,831 Sarepta Therapeutics 3,520 a 130,170 United Therapeutics 1,920 a 143,693 Valeant Pharmaceuticals International 1,450 a 135,720 Vivus 8,060 a 119,449 Real Estate.6% American Tower 2,000 b Retailing2.3% Aeropostale 8,790 a 132,993 Bed Bath & Beyond 1,830 a 139,940 PetSmart 1,910 139,850 Ross Stores 2,200 148,434 Semiconductors & Semiconductor Equipment1.0% RF Micro Devices 19,340 a 100,375 Skyworks Solutions 6,380 a 153,248 Software & Services2.8% Equinix 820 a 147,067 Fiserv 1,510 a 145,322 Microsoft 3,940 125,410 Rackspace Hosting 3,650 a 165,309 SAP, ADR 1,700 123,913 Technology Hardware & Equipment2.0% BlackBerry 16,560 a 146,390 Corning 6,550 99,495 Hewlett-Packard 3,970 101,950 Nokia, ADR 39,960 a 157,442 Telecommunication Services2.2% AT&T 3,950 139,317 Crown Castle International 2,070 a 145,418 SBA Communications, Cl. A 1,670 a 123,730 Verizon Communications 2,870 142,008 Utilities4.4% Centrica 42,700 253,985 Consolidated Edison 3,770 225,823 Duke Energy 2,460 174,660 Entergy 3,290 222,075 Southern 4,710 211,196 Total Securities Sold Short (proceeds $13,543,518) ADR - American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 5.5 Energy 5.1 Utilities 4.4 Banks 4.2 Health Care Equipment & Services 4.0 Insurance 3.8 Materials 3.5 Consumer Durables & Apparel 3.3 Food, Beverage & Tobacco 2.9 Software & Services 2.8 Retailing 2.3 Telecommunication Services 2.2 Technology Hardware & Equipment 2.0 Consumer Services 1.8 Food & Staples Retailing 1.5 Media 1.4 Semiconductors & Semiconductor Equipment 1.0 Diversified Financials .7 Household & Personal Products .6 Real Estate .6 Automobiles & Components .4 Capital Goods .4 † Based on net assets. The following is a summary of the inputs used as of July 31, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 16,351,580 - - Equity Securities - Foreign Common Stocks+ 2,626,969 - - Liabilities ($) Securities Sold Short: Equity Securities - Domestic Common Stocks+ (10,899,779) - - ) Equity Securities - Foreign Common Stocks+ (2,658,717) - - ) + See Statement of Investments for additional detailed categorizations. ++ See Statement of Securities Sold Short for additional detailed classifications. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 25, 2013 By: /s/ James Windels James Windels Treasurer Date: September 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
